Exhibit 10.14.7


RESTRICTED STOCK AWARD AGREEMENT
1. The Grant. Orbital ATK, Inc., a Delaware corporation (the “Company”), hereby
grants to you, on the terms and conditions set forth in this Restricted Stock
Award Agreement (this “Agreement”) and in the Alliant Techsystems Inc. (now
Orbital ATK, Inc.) 2005 Stock Incentive Plan (the “Plan”), an Award as of the
date (the “Award Date”), and for the number of shares of common stock of the
Company (the “Shares”), which the Company or its agent provided to you
separately in writing through an electronic notice and on-line award acceptance
web page (the “Electronic Notice and On-Line Award Acceptance”).
2.
Restricted Period. The Shares are subject to the restrictions contained in this
Agreement and the Plan for a period (the “Restricted Period”) commencing on the
Award Date and vesting in three equal annual installments commencing on the
first anniversary of the Award Date or, if earlier, upon (a) a Change in
Control, as provided in Paragraph 4 below, or (b) your death, Disability (as
defined in Appendix A to this Agreement), or involuntary layoff, as provided in
Paragraph 5 below.

3.
Restrictions. The Shares shall be subject to the following restrictions during
the Restricted Period:

(a)
The Shares shall be subject to forfeiture to the Company as provided in this
Agreement and the Plan.

(b)
You may not sell, transfer, pledge or otherwise encumber the Shares during the
Restricted Period. Neither the right to receive the Shares nor any interest
under the Plan may be transferred by you, and any attempted transfer shall be
void.

(c)
The Company will issue the Shares in your name, either by book-entry
registration or issuance of a stock certificate or certificates, which
certificate or certificates shall be held by the Company. The Shares shall be
restricted from transfer and shall be subject to an appropriate stop- transfer
order. If any certificate is issued, the certificate shall bear an appropriate
legend referring to the restrictions applicable to the Shares. If any
certificate is issued, you shall be required to execute and deliver to the
Company a stock power relating to the Shares as a condition to the receipt of
this Award of Restricted Stock (as defined in the Plan).

(d)
Any securities or property (other than cash) that may be issued with respect to
the Shares as a result of any stock dividend, stock split, business combination
or other event shall be subject to the restrictions and other terms and
conditions contained in this Agreement.

(e)
You shall not be entitled to receive any Shares prior to the completion of any
registration or qualification of the Shares under any federal or state law or
governmental rule or regulation that the Company, in its sole discretion,
determines to be necessary or advisable.

4.
Change in Control. After a Change in Control (as defined in Appendix A to this
Agreement), the Shares shall immediately vest. However, if you are or become a
participant in the Company’s Income Security Plan or any successor or substitute
plan (the “ISP”), the terms of the vesting of the Shares shall be governed by
the provisions of the ISP.

5.
Forfeiture. In the event of your termination of employment, other than by reason
of death, Disability or involuntary layoff prior to the end of the Restricted
Period, your rights to all of the Shares shall be immediately and irrevocably
forfeited. In the event of your termination of employment by reason of death,
Disability or involuntary layoff prior to the end of the Restricted Period, the
restrictions with respect to all of the Shares shall lapse and the Shares shall
vest as of the date of such termination of employment; provided, however, in the
case of an involuntary layoff, the Shares shall not vest unless at least one
year has elapsed from the Award Date. The Personnel and Compensation Committee
of the Company’s Board of Directors (the “Committee”) reserves the right to
recoup Awards, or the value of Awards, from you in the event there is a material
restatement of the Company’s financial results. If the Committee determines a
recoupment is appropriate in the exercise of its discretion, considering all the
facts and circumstances, you shall forfeit and pay back such portion, or all, of
the outstanding or previously awarded Awards as determined by the Committee in
its sole discretion.

6.
Holding Requirement. You will be required to retain at least 50% of the net
number of Shares earned under the terms of this Agreement until you cease to be
an executive officer of the Company. See the Stock Holding Policy for additional
information.

7.
Rights. Upon issuance of the Shares, you shall, subject to the restrictions of
this Agreement and the Plan, have all of the rights of a stockholder with
respect to the Shares, including the right to vote the Shares and receive any
cash dividends and any other distributions thereon, unless and until you forfeit
the Shares.

8.
Income Taxes. You are liable for any federal, state and local income or other
taxes applicable upon the grant of the Restricted Stock, the vesting of the
Shares, or subsequent disposition of the Shares, and you acknowledge that you
should consult with your own tax advisor regarding the applicable tax
consequences. Upon the vesting of the Shares, the Company will pay your required
minimum statutory withholding taxes by withholding Shares otherwise to be
delivered upon the vesting of the Shares with a Fair Market Value (as defined in
the Plan) equal to the amount of such taxes. Alternatively, if you notify the
Company prior to the vesting date of the Shares, you may elect to pay all or a
portion of the minimum statutory withholding taxes by (a) delivering to the
Company Shares other than the Shares vesting pursuant to this Agreement with a
Fair Market Value equal to the amount of such taxes or (b) paying cash, provided
that if you do not deliver such Shares or cash to the Company by the second
business day after the vesting date of the Shares, the Company will pay your
required minimum statutory withholding taxes by withholding Shares otherwise to
be delivered upon the vesting of the Shares with a Fair Market Value equal to
the amount of such taxes.

9.
Acknowledgment. This Award of Restricted Stock shall not be effective until you
(a) agree to the terms and conditions of this Agreement and the Plan, and
acknowledge receipt of a copy of the Prospectus relating to the Plan, by
accepting this Award in writing or electronically as specified by the Company or
its agent in the Electronic Notice and On-Line Award Acceptance, and (b) if the
Company requests it, execute and deliver the stock power required by Paragraph 3
above.

ORBITAL ATK, INC.
David W. Thompson
President & Chief Executive Officer





--------------------------------------------------------------------------------




Alliant Techsystems Inc. (now Orbital ATK, Inc.) 2005 Stock Incentive Plan
Appendix A to Award Agreement


“Change in Control” means any of the following:
•
The acquisition by any “person” or group of persons (a “Person”), as such terms
are used in Section 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) (other than the Company or a “Subsidiary” (as
defined below) or any Company employee benefit plan (including its trustee)) of
“beneficial ownership” (as defined in Rule 13d-3 under the Exchange Act)
(“Beneficial Ownership”), directly or indirectly, of securities of the Company
representing, directly or indirectly, more than 50% of the total number of
shares of the Company’s then outstanding “Voting Securities” (as defined below);

•
consummation of a reorganization, merger or consolidation of the Company, or the
sale or other disposition of all or substantially all of the Company’s assets (a
“Business Combination”), in each case, unless, following such Business
Combination, the individuals and entities who were the beneficial owners of the
total number of shares of the Company’s outstanding Voting Securities
immediately prior to both (1) such Business Combination and (2) any “Change
Event” (as defined below) occurring within 12 months prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the total
number of shares of the outstanding Voting Securities of the resulting
corporation or the acquiring corporation, as the case may be, immediately
following such Business Combination (including, without limitation, the
outstanding Voting Securities of any corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the total number of shares of the Company’s outstanding Voting Securities; or

•
any other circumstances (whether or not following a Change Event) which the
Company’s Board of Directors (the “Board”) determines to be a Change in Control
for purposes of this Plan after giving due consideration to the nature of the
circumstances then represented and the purposes of this Plan. Any such
determination made by the Board shall be irrevocable except by vote of a
majority of the members of the Board who voted in favor of making such
determination.

For purposes of this definition, a “Change in Control” shall not result from any
transaction precipitated by the Company’s insolvency, appointment of a
conservator, or determination by a regulatory agency that the Company is
insolvent.
For purposes of this definition:
•
“Change Event” means

(1)
the acquisition by any Person (other than the Company or a Subsidiary or any
Company employee benefit plan (including its trustee)) of Beneficial Ownership,
directly or indirectly, of securities of the Company directly or indirectly
representing 15% or more of the total number of shares of the Company’s then
outstanding Voting Securities (excluding the sale or issuance of such securities
directly by the Company, or where the acquisition of such securities is made by
such Person from five or fewer stockholders in a transaction or transactions
approved in advance by the Board);

(2)
the public announcement by any Person of an intention to acquire the Company
through a tender offer, exchange offer or other unsolicited proposal; or

(3)
the individuals who are members of the Board (the “Incumbent Board”) as of the
Grant Date set forth in the Award Agreement cease for any reason to constitute
at least a majority of the Board; provided, however, that if the nomination for
election of any new director was approved by a vote of a majority of the
Incumbent Board, such new director shall, for purposes of this definition, be
considered a member of the Incumbent Board.

•
“Subsidiary” means a corporation as defined in Section 424(f) of the Internal
Revenue Code with the Company being treated as the employer corporation for
purposes of this definition.

•
“Voting Securities” means any shares of the capital stock or other securities of
the Company that are generally entitled to vote in elections for directors.

* * * *
“Disability” means that you have been determined to have a total and permanent
disability either by
•
being eligible for disability for Social Security purposes, or

•
being totally and permanently disabled under the Company’s long-term disability
plan.






